              Case 1:20-cr-00418-JPO Document 23 Filed 04/19/21 Page 1 of 1




   MATTHEW J. KLUGER
   ATTORNEY AT LAW

                                                            888 GRAND CONCOURSE, SUITE 1H
                                                            BRONX, NEW YORK 10451
                                                            (718) 293-4900 • FAX (718) 618-0140
                                                            www.klugerlawfirm.com

                                                            April 11, 2021



   By ECF
   Hon. J. Paul Oetken
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, NY 10007

                   Re:     United States v. Wakimi Joseph
                           20 Cr. 418 (JPO)

   Dear Judge Oetken,

             A status conference in this matter is schedule for April 14, 2021 at 11:00
     a.m. I write now to respectfully request that the matter be adjourned for 30-days
     because the parties are close to reaching a non-trial disposition in this matter.

             AUSA Christopher Clore consents to this request.

              Because the parties are engaged in plea discussions and in the interests of
     justice, the defense consents to the exclusion of time between April 14, 2021 and the
     anticipated adjourn date under the Speedy Trial Act.
              Thank you.

  Granted. The April 14, 2021 telephonic status
conference is adjourned to May 20, 2021, at 11:00 a.m.
  The Court hereby excludes time through May 20, 2021,      Respectfully Submitted,
under the Speedy Trial Act, 18 USC 3161(h)(7)(A), finding
that the ends of justice outweigh the interests of the      /s/ Matthew J. Kluger
public and the defendant in a speedy trial.                 Matthew J. Kluger
  So ordered: 4/12/2021
                                                            Attorney for Wakimi Joseph


   cc:     AUSA Christopher Clore
           AUSA Adam Hobson
